The petitioners by the levy of their execution acquired all the right and interest Levi had in that part of the mortgaged premises, levied upon, which amounted to £213 more than to pay said Oliver his debt, the incumbrance upon the whole mortgaged premises; and upon their paying Oliver the whole of his debt, out of the interest they had of Levi, it extinguished his right to the whole premises in equity — his release therefore, conveyed nothing but a naked legal title, and as the mortgage money was paid out of Levi’s estate, it ought to inure equally for the benefit of Porter as the petitioners — they having a further debt against Levi, made no difference in this respect and can be no ground for a degree of foreclosure against said Porter or his assigns.